IN THE SUPREME COURT OF THE STATE OF DELAWARE

 DESHAUN HARRIS,                          §
                                          §
       Defendant Below,                   §   No. 6, 2021
       Appellant,                         §
                                          §   Court Below: Superior Court
       v.                                 §   of the State of Delaware
                                          §
 STATE OF DELAWARE,                       §   Cr. I.D. No. 2005002325 (K)
                                          §
       Plaintiff Below,                   §
       Appellee.                          §

                          Submitted: February 2, 2021
                          Decided:   February 8, 2021


                                  ORDER

      On January 5, 2021, the appellant, DeShaun Harris, filed a notice of appeal

from a Superior Court order dated November 13, 2020 and docketed on November

16, 2020. Under Supreme Court Rule 6, a timely notice of appeal should have been

filed on or before December 16, 2020. On January 8, 2021, the Senior Court Clerk

issued, by certified mail, a notice directing Harris to show cause why this appeal

should not be dismissed as untimely filed. On January 21, 2021, the Court received

the certified mail receipt indicating that the notice to show cause had been delivered.

Harris’s response to the notice to show cause was due by February 1, 2021, but

Harris has not responded. Dismissal of this appeal is therefore deemed to be

unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:


                                    /s/ Karen L. Valihura
                                    Justice




                                      2